Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 1 of 42 PageID 2599




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ADRIAN FRANCIS WILLIAMS,

                 Petitioner,

vs.                                                 Case No. 3:19-cv-397-BJD-JRK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                    Respondents.


                                         ORDER

                                    I.   STATUS

      Petitioner, an inmate of the Florida penal system, is proceeding on a

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody (Petition) (Doc. 1).       He challenges a state court (Duval County)

conviction for burglary of a dwelling. Respondents filed an Answer to Petition

for Writ of Habeas Corpus (Response) (Doc. 8).            Petitioner replied (Reply)

(Doc. 22).1


1 Respondents filed an Appendix (Doc. 8). The Court hereinafter refers to the exhibits
contained in the Appendix as “Ex.” The page numbers referenced are the Bates stamp
numbers at the bottom of each page of the exhibit. Otherwise, the page number on the
document will be referenced. For the Petition, Response, and Reply, the Court references
the page numbers assigned by the electronic filing system.
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 2 of 42 PageID 2600




      Petitioner raises multiple grounds in the Petition claiming the

ineffective assistance of trial counsel. Some of the grounds are duplicative or

so closely related that the Court will address the claims jointly (1 & 9; 2, 3 &

7; 4, 5 &10; 6; 8), as did Respondents. Respondents calculate the Petition is

timely filed pursuant to 28 U.S.C. § 2254(d). Response at 7-9.

                           II.   EVIDENTIARY HEARING

      “In a habeas corpus proceeding, the burden is on the petitioner to

establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of

Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert. denied,

137 S. Ct. 2245 (2017). To be entitled to an evidentiary hearing, a petitioner

must allege “facts that, if true, would entitle him to relief.” Martin v. United

States, 949 F.3d 662, 670 (11th Cir.) (quoting Aron v. United States, 291 F.3d

708, 715 (11th Cir. 2002)) (citation omitted), cert. denied, 141 S. Ct. 357 (2020).

See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

(opining a petitioner bears the burden of establishing the need for an

evidentiary hearing with more than speculative and inconcrete claims of need),

cert. denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351

(11th Cir. 1982) (same).




                                        2
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 3 of 42 PageID 2601




      Of note, “[w]here a petitioner fails to allege sufficient facts to satisfy the

prejudice prong of the Strickland 2 standard, it is unnecessary to hold an

evidentiary hearing to resolve disputed facts relating to the allegedly deficient

performance of trial counsel.” Barksdale v. Dunn, No. 3:08-CV-327-WKW,

2018 WL 6731175, at *108 (M.D. Ala. Dec. 21, 2018) (not reported in F. Supp.)

(citing Bester v. Warden, 836 F.3d 1331, 1339-40 (11th Cir. 2016)), cert. denied,

2021 WL 1520857 (U.S. April 19, 2021) (No. 20-6498). Furthermore, if the

allegations are contradicted by the record, patently frivolous, or based upon

unsupported generalizations, the court is not required to conduct an

evidentiary hearing.        Martin, 949 F.3d at 670 (quotation and citation

omitted). Here, the pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, this Court can "adequately

assess [Petitioner's] claim[s] without further factual development," Turner v.

Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert. denied, 541 U.S. 1034

(2004). Upon review, Petitioner has not met his burden as the record refutes

the asserted factual allegations or otherwise precludes habeas relief; therefore,

the Court finds Petitioner is not entitled to an evidentiary hearing. Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).




2 Strickland v. Washington, 466 U.S. 668 (1984).

                                            3
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 4 of 42 PageID 2602




                          III.   HABEAS REVIEW

      Federal courts are authorized to grant habeas relief to a state prisoner

“only on the ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.” Lee v. GDCP Warden, 987 F.3d 1007,

1017 (11th Cir. 2021) (quoting 28 U.S.C. § 2254).        For issues previously

decided by a state court on the merits, this Court must review the underlying

state-court decision under the Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA). In doing so, a federal district court must employ a very

deferential framework. Sealey v. Warden, Ga. Diagnostic Prison, 954 F.3d

1338, 1354 (11th Cir. 2020) (citation omitted) (acknowledging the deferential

framework of AEDPA for evaluating issues previously decided in state court),

cert. denied, 141 S. Ct. 2469 (2021); Shoop v. Hill, 139 S. Ct. 504, 506 (2019)

(per curiam) (recognizing AEDPA imposes “important limitations on the power

of federal courts to overturn the judgments of state courts in criminal cases").

      Thus, “[u]nder AEDPA, a court cannot grant relief unless the state

court's decision on the merits was ‘contrary to, or involved an unreasonable

application of,’ Supreme Court precedent, or ‘was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.’” McKiver v. Sec’y, Fla. Dep’t of Corr., 991 F.3d 1357, 1364 (11th

Cir. 2021) (citing 28 U.S.C. § 2254(d)(1)-(2)). The Eleventh Circuit instructs:

                                       4
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 5 of 42 PageID 2603




            A state court’s decision is “contrary to” clearly
            established federal law if the state court either reaches
            a conclusion opposite to the Supreme Court of the
            United States on a question of law or reaches a
            different outcome than the Supreme Court in a case
            with “materially indistinguishable facts.” Williams
            v. Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146
            L.Ed.2d 389 (2000).         “Under the ‘unreasonable
            application’ clause, a federal habeas court may grant
            the writ if the state court identifies the correct
            governing legal principle” from Supreme Court
            precedents “but unreasonably applies that principle to
            the facts of the prisoner’s case.” Id. at 413, 120 S. Ct.
            1495.

Lee, 987 F.3d at 1017-18. Therefore, habeas relief is limited to those occasions

where the state court’s determinations are unreasonable, that is, if no

fairminded jurist could agree with them. McKiver, 991 F.3d at 1364.

      This is a high hurdle, not easily surmounted. If the state court applied

clearly established federal law to reasonably determined facts when

determining a claim on its merits, “a federal habeas court may not disturb the

state court’s decision unless its error lies ‘beyond any possibility for fairminded

disagreement.’”    Shinn v. Kayer, 141 S. Ct. 517, 520 (2020) (per curiam)

(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). Also, a state court's

finding of fact, whether a state trial court or appellate court, is entitled to a

presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state court’s

factual determinations are presumed correct, absent clear and convincing



                                        5
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 6 of 42 PageID 2604




evidence to the contrary.”    Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. §

2254(e)(1)). See Hayes v. Sec’y, Fla. Dep’t of Corr., No. 19-10856, 2021 WL

3747189, at *14 (11th Cir. Aug. 25, 2021) (Newsome, Circuit Judge, concurring)

(recognizing the universal requirement, applicable to all federal habeas

proceedings of state prisoners, set forth in 28 U.S.C. § 2254(e)(1).         This

presumption of correctness, however, applies only to findings of fact, not mixed

determinations of law and fact. Brannan v. GDCP Warden, 541 F. App'x 901,

903-904 (11th Cir. 2013) (per curiam) (acknowledging the distinction between

a pure question of fact from a mixed question of law and fact), cert. denied, 573

U.S. 906 (2014). Furthermore, the second prong of § 2254(d), requires this

Court to “accord the state trial court [determination of the facts] substantial

deference.” Dallas v. Warden, 964 F.3d 1285, 1302 (11th Cir. 2020) (quoting

Brumfield v. Cain, 576 U.S. 305, 314 (2015)), petition for cert. filed, (U.S. Feb.

27, 2021) (No. 20-7589). As such, a federal district court may not supersede a

state court’s determination simply because reasonable minds may disagree

about the finding. Id. (quotation and citation omitted).

      Finally, where there has been one reasoned state court judgment

rejecting a federal claim followed by an unexplained order upholding that

judgement, federal habeas courts employ a "look through" presumption: "the

federal court should 'look through' the unexplained decision to the last related

                                        6
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 7 of 42 PageID 2605




state-court decision that does provide a relevant rationale. It should then

presume that the unexplained decision adopted the same reasoning." Wilson

v. Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

               IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

      Claims of ineffective assistance of counsel are “governed by the familiar

two-part Strickland standard.” Knight v. Fla. Dep’t of Corr., 958 F.3d 1035,

1038 (11th Cir. 2020), cert. denied, 141 S. Ct. 2471 (2021). Pursuant to this

standard, “a defendant must show that (1) his counsel's performance was

deficient and (2) the deficient performance prejudiced his defense. Strickland

v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984). We

need not address both prongs if a petitioner makes an insufficient showing on

one prong. Id. at 697, 104 S. Ct. 2052.” Fifield v. Sec’y, Dep’t of Corr., 849 F.

App’x 829, 833 (11th Cir. 2021) (per curiam).

      To prevail, a petitioner must successfully show his counsel “made errors

so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment” as well as show “the deficient

performance prejudiced the defendant, depriving him of a ‘fair trial, a trial

whose result is reliable.’” Raheem v. GDCP Warden, 995 F.3d 895, 908 (11th

Cir. 2021) (quoting Strickland, 466 U.S. at 687). Additionally,




                                        7
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 8 of 42 PageID 2606




            because “[t]he standards created by Strickland and §
            2254(d) are both ‘highly deferential,’ . . . when the two
            apply in tandem, review is ‘doubly’ so. Harrington [v.
            Richter, 562 U.S. 86, 105 (2011)] (internal citations
            and quotation omitted). Thus, under § 2254(d), “the
            question is not whether counsel’s actions were
            reasonable. The question is whether there is any
            reasonable    argument      that    counsel      satisfied
            Strickland’s deferential standard.” Id.

Tuomi v. Sec’y, Fla. Dep’t of Corr., 980 F.3d 787, 795 (11th Cir. 2020), cert.

denied, 141 S. Ct. 1721 (2021).

                       V.   GROUNDS ONE & NINE

      In his first ground for relief, Petitioner raises a claim of ineffective

assistance of counsel based on counsel stipulating to a “known” rolled-ink

fingerprint card and a claim of deprivation of due process of law based on

Petitioner’s contention that there was insufficient evidence to establish a

match between the latent print lifted from a mug and the rolled-ink

fingerprint. Petition at 5-6. He raised a comparable claim in ground one of

his motions for postconviction relief. Ex. C1 at 162-63, 232-33.

      In his ninth ground for relief, Petitioner repeats his claim that his trial

counsel was ineffective for stipulating that the fingerprints on the “known”

fingerprint card belonged to Petitioner. Petition at 21. Petitioner asserts no

stipulation should have been entered and Thomas Howell, the state’s

fingerprint expert, should have been called to testify at trial to explain why

                                        8
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 9 of 42 PageID 2607




Petitioner was a match. Id. Additionally, Petitioner complains that three

fraudulent fingerprint cards were admitted into evidence in the state’s attempt

to bolster its case after “someone played with the fingerprints.” Id. Finally,

Petitioner alleges Ms. Beasley’s name was forged on the latent fingerprint

documents. Id. at 22. Petitioner exhausted ground nine of the Petition by

raising it in ground ten of the amended Rule 3.850 motion. Ex. C1 at 182-85.

      Applying the Strickland standard, the circuit court denied these

grounds.   Id. at 285-89; 299-300.   Petitioner appealed the denial of post-

conviction relief, and the First District Court of Appeal (1st DCA) affirmed.

Ex. C2; Ex. C4.

      Some procedural history will be provided to provide context for these

grounds. In another trial, which took place on February 5, 2009, Petitioner

was tried for the burglary of a dwelling of victim Sharlinde Vinson. Ex. B11.

A fingerprint was lifted from a cookie jar or other vessel, and Thomas E.

Howell, an employee of the Jacksonville Sheriff’s Office (JSO) and latent

fingerprint examiner, attested he took the rolled-ink prints of Petitioner. Id.

at 316-17. In that case, Howell testified that the latent print of value, when

compared to the rolled-ink print of Petitioner, was a match. Id. at 317-18.

      In the Affidavit for Arrest Warrant in the case concerning the burglary

victim Hal Garmon, it states, in pertinent part:

                                       9
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 10 of 42 PageID 2608




                The victim reported a burglary on 08-30-07. Prints
                were lifted at the scene and were identified to the
                defendant. The victim stated he does not know the
                defendant and has not had any work done to his
                apartment as he lives by himself. A print was lifted
                from a coffee mug, in the master bedroom, that was
                originally full of quarters[.]

 Ex. B1 at 2.

        In a pretrial proceeding conducted April 3, 2008, Carr Smith, an

 assistant public defender who was representing Petitioner at the time, stated

 he had been authorized to hire a defense fingerprint expert. Ex. C1 at 357.

 Michelle Royal, a latent print examiner employed by JSO, completed a Latent

 Print Unit Examination Request Form, and identified one latent print from a

 coffee mug to Petitioner. Ex. B1 at 63. She also testified at trial. Ex. B2 at

 159.

        Ms. Royal testified she obtained the inked print card bearing the name

 Adrian Williams from Mr. Howell, who works in the same JSO office. Id. at

 156. When Scott Leemis, Petitioner’s retained trial attorney, was asked if he

 had any objection to the inked print card, he responded, “[n]o objection. We

 previously examined it and stipulated.” Id. at 157.

        After the state rested, the following discussion took place.       The

 prosecutor told the court that the defense was agreeing that the known print

 card used by Officer Royal with the name Adrian Williams are the known

                                        10
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 11 of 42 PageID 2609




 prints of Petitioner. Ex. B2 at 181. The prosecutor referred to state’s exhibit

 2. Id. at 182. He told the court the parties had agreed to the prints so they

 would not have to call Tom Howell. Id. at 183. The defense announced it was

 willing to stipulate that the fingerprints in Exhibit 2 are Petitioner’s. Id. at

 184. Thereafter, the court read the stipulation to the jury: “Stipulation as to

 Exhibit 2, known print card:          The State of Florida and the defendant are

 stipulating that Exhibit No. 2 contains the known prints of the defendant in

 this case.” Id. at 195.

        The record contains the signed Stipulation as to Exhibit 2 – Known Print

 Card, which states that the state and the defendant are stipulating that

 Exhibit #2 contains the known prints of Petitioner. Ex. B1 at 28. The record

 shows the stipulation was executed on April 14, 2009 and signed by Petitioner,

 Mr. Leemis, and the prosecutor. Id.

        Upon review, Mr. Leemis did not so undermine the proper functioning of

 the adversarial process that Petitioner was deprived of a fair trial by

 stipulating to the known ink-rolled fingerprints. 3             Petitioner has failed to



 3 The Fourteenth Amendment provides any state shall not deprive any person of life, liberty,
 or property, without due process of law. U.S. Const. amend. 14. To the extent a Fourteenth
 Amendment claim was raised and addressed, the adjudication of the state court resulted in
 a decision that involved a reasonable application of clearly established federal law, as
 determined by the United States Supreme Court. Therefore, Petitioner is not entitled to
 relief on his claim of deprivation under the Fourteenth Amendment because the state court’s
 decision was not contrary to clearly established federal law, did not involve an unreasonable

                                              11
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 12 of 42 PageID 2610




 demonstrate either a Sixth or Fourteenth Amendment violation.                         An

 explanation follows.

       Based on the record, Mr. Howell, one of the latent print examiners

 working for JSO, had previously attested, in a different trial for a different

 offense, that he rolled Petitioner’s prints and placed them on the card. In light

 of this record, it is quite apparent defense counsel was aware of that fact and

 decided to stipulate so that Mr. Howell would not repeat the testimony before

 the jury and possibly bolster the state’s case or suggest, even unintentionally,

 Petitioner had other criminal history.          Mr. Leemis acted well within the

 bounds of professional judgment in having the defense stipulate to the known

 prints.

       Petitioner suggests Mr. Howell should have been called to testify to

 explain why Petitioner was a match. Petitioner, however, does not explain

 why the testimony of Ms. Royal did not already serve that purpose. She too

 is a latent print examiner employed by JSO. She obtained the rolled prints

 from Mr. Howell. Ms. Royal did the comparison of the known prints to the




 application of clearly established federal law, and was not based on an unreasonable
 determination of the facts based on the evidence presented in the state court proceedings.
 Under these circumstances, AEDPA deference is due, or alternatively, Petitioner is not
 entitled to federal habeas relief on a claim raised pursuant to the Fourteenth Amendment.

                                            12
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 13 of 42 PageID 2611




 latent print, not Mr. Howell, and Ms. Royal testified it was a match. She

 explained the process on cross-examination:

                   When the known print and the unknown print
             are placed side by side, using a latent print magnifier
             and ridge counters I find the point or position in one
             impression and I go to that same general area in the
             other impression. I then find characteristics that are
             similar and in the same relative position. And at that
             point I go from that same characteristic in each
             impression, counting the ridges in between to the very
             next characteristic making certain that I end up on the
             same type of characteristic in each impression via the
             ending ridge, a bifurcation, or a dot and making
             certain that the ridges that I count in between are
             consistent in both impressions.        I perform that
             process until I’m comfortable that I found a sufficient
             number of individual ridge characteristics present in
             the one impression and also in the same relative
             position and area in the other impression. At that
             point I’m able to make a decision and come to a
             conclusion that the two impressions were made by the
             same finger or that they were not made by the same
             finger.

 Ex. B2 at 162-63.

       Ms. Royal attested that when she compared the known prints of

 Petitioner with one of the latent prints that was provided to her, she concluded

 there was one latent value lifted from the mug and placed on a card that was

 identified to the left thumbprint of Petitioner. Id. at 157, 171. In short, she

 completed and submitted a report stating that one latent print from the coffee

 mug is identified to Petitioner. Ex. B1 at 63.

                                       13
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 14 of 42 PageID 2612




       As for Petitioner’s assertion that there were three fraudulent fingerprint

 cards, that claim is completely unsupported and has no merit.           Detective

 Donna Beasley testified she lifted prints and placed them on four fingerprint

 cards. Ex. B2 at 134-35. She explained the prints came from a coffee mug

 from the burglary. Id. at 135. Ms. Royal, an expert in fingerprint analysis,

 attested that three of the cards were determined to be of no value. Id. at 159.

 She stated there were four latent lift cards examined, but only one was

 identified and determined to be of value. Id. at 160-61. There is nothing in

 the record supporting Petitioner’s contention that “someone played with the

 fingerprints.”    This vague, conclusory, and unsupported contention is

 insufficient to support a claim of ineffective assistance of counsel or a claim of

 denial of due process of law.

       The circuit court, applying the applicable Strickland standard, denied

 post-conviction relief, finding:

                   As to the merits of the claim, the Court finds
             Defendant is not entitled to relief because he is unable
             to demonstrate prejudice as a result of counsel’s
             stipulation that the card containing Defendant’s
             known prints were the same prints previously rolled
             by Howell. Significantly, Defendant does not allege
             that the prints on the known print card are not his
             own.     The record shows that counsel hired a
             fingerprint expert, the known print card was
             examined, and counsel stipulated to its admission
             without the necessity of calling Howell because there

                                        14
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 15 of 42 PageID 2613




             was nothing objectionable about it.         The Court
             therefore finds that even if counsel had objected to the
             admission of the known print card and had required
             the State to call Howell at trial to lay the foundation
             for admission, the print card containing Defendant’s
             known prints still would have been admitted and still
             would have matched the print found on the mug at the
             scene. Because Defendant is unable to meet the
             prejudice prong of the Strickland test, the Court finds
             he is not entitled to relief as to Ground One.

 Ex. C1 at 288-29 (citation omitted).

       The court also found, “the record refutes Defendant’s claim that counsel

 failed to acquire a fingerprint expert to examine the evidence in this case[.]”

 Id. at 298-99. Additionally, the court found Petitioner’s claim further refuted

 by the record:

             Although Howell rolled the prints on Defendant’s
             known print card, the record shows that it was Royal,
             not Howell, who performed the comparison between
             the known prints and the latent prints and made the
             determination that one of the latent prints belonged to
             Defendant. Therefore even if Howell had testified at
             trial, he would have been unable to testify “how he
             used the point scale to come up with the identification
             method to positively identify how he came up with the
             match from the alleged crime scene to the finger
             print[.]”

 Id. at 299-300 (citation omitted).     To the extent Petitioner is alleging that

 someone forged Donna Beasley’s name on the cards, the court found this claim

 refuted by the record in that Ms. Beasley attested the cards were her



                                         15
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 16 of 42 PageID 2614




 fingerprint cards, exhibiting her initials in her handwriting. Id. at 300; Ex.

 B2 at 134-35.

       After making its findings, the circuit court denied Petitioner’s

 contentions. The 1st DCA affirmed the decision of the circuit court. Ex. C4.

       In denying post-conviction relief, the trial court properly applied the two-

 pronged Strickland standard of review. Thus, Petitioner cannot satisfy the

 “contrary to” test of 28 U.S.C. § 2254(d)(1) as the state court rejected these

 claims based on Strickland. Further, Petitioner has not shown the state court

 unreasonably applied Strickland or unreasonably determined the facts.

 Indeed, upon review, the state court was objectively reasonable in its

 Strickland inquiry. Furthermore, the 1st DCA affirmed.

       The 1st DCA’s decision, although unexplained, is entitled to AEDPA

 deference. Applying the look through presumption described in Wilson, the

 state’s court’s ruling is based on a reasonable determination of the facts and a

 reasonable application of the law.          The Court finds the state court’s

 adjudication of these claims is not contrary to or an unreasonable application

 of Strickland and its progeny or based on an unreasonable determination of

 the facts.

       As the threshold standard of Strickland has not been met, Petitioner has

 failed to demonstrate that his state court proceeding was fundamentally unfair

                                        16
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 17 of 42 PageID 2615




 and his counsel ineffective. Thus, Petitioner has failed to demonstrate a Sixth

 or Fourteenth Amendment violation under the United States Constitution.

 The Court concludes Petitioner is not entitled to habeas relief on grounds one

 and nine of the Petition.

                        VI.   GROUNDS TWO, THREE & SEVEN

        Throughout the Petition, Petitioner complains that the police failed to

 take, preserve, and introduce at trial photographs and physical evidence from

 the crime scene.       In grounds two, three, and seven, Petitioner claims his

 counsel was ineffective for failure to challenge this failure, particularly with

 regard to the coffee mug from which the latent left thumbprint was lifted.

 Petition at 8-9, 10-11, 19.       In support, he argues that counsel’s failure to

 request a Richardson 4 hearing, to allege a Brady 5 violation, and to raise a

 confrontation clause claim resulted in a miscarriage of justice.

        Of import, ground two is procedurally defaulted. Response at 12-15, 40.

 In ground two of his postconviction motions, Petitioner raised the claim that

 his counsel was ineffective in failing to request a Richardson hearing

 contending the object was never placed into evidence and no photographs were



 4 Richardson v. State, 246 So. 2d 771 (Fla. 1971) (a Richardson hearing is one that addresses
 discovery and noncompliance with discovery requests).

 5 Brady v. Maryland, 373 U.S. 83 (1963).

                                              17
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 18 of 42 PageID 2616




 taken of the crime scene. Ex. C1 at 163-64, 233-34. Notably, Petitioner was

 granted leave to amend his Rule 3.850 motion after the circuit court found

 Petitioner’s claim insufficiently pled.      Id. at 214-16.   Thus, Petitioner was

 given an opportunity to cure the deficiencies of his post-conviction motion.

       In its Order Denying Defendant’s Amended Motion for Postconviction

 Relief, and [Second] Amended Motion for Postconviction Relief, the circuit

 court held the claim remains legally insufficient, finding Petitioner failed to

 rectify the deficiencies of the post-conviction motion. Id. at 290. Petitioner

 was given an opportunity to amend the motion, and under state law, no further

 opportunity need be provided.     Id.     As such, the court found the previous

 dismissal of the claim constitutes the final disposition of ground two.        Id.

 The 1st DCA affirmed. Ex. C4.

       As such, Respondents contend ground two is unexhausted and

 procedurally defaulted.    Response at 12-15.         The doctrine of procedural

 default requires the following:

                    Federal    habeas     courts   reviewing     the
             constitutionality of a state prisoner's conviction and
             sentence are guided by rules designed to ensure that
             state court judgments are accorded the finality and
             respect necessary to preserve the integrity of legal
             proceedings within our system of federalism. These
             rules include the doctrine of procedural default, under
             which a federal court will not review the merits of
             claims, including constitutional claims, that a state

                                         18
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 19 of 42 PageID 2617




              court declined to hear because the prisoner failed to
              abide by a state procedural rule. See, e.g., Coleman,[6]
              supra, at 747-748, 111 S. Ct. 2546; Sykes,[7] supra, at
              84-85, 97 S. Ct. 2497. A state court's invocation of a
              procedural rule to deny a prisoner's claims precludes
              federal review of the claims if, among other requisites,
              the state procedural rule is a nonfederal ground
              adequate to support the judgment and the rule is
              firmly established and consistently followed. See, e.g.,
              Walker v. Martin, 562 U.S. ----, ----, 131 S. Ct. 1120,
              1127-1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler,
              558 U.S.----, ----, 130 S. Ct. 612, 617-618, 175 L.Ed.2d
              417 (2009). The doctrine barring procedurally
              defaulted claims from being heard is not without
              exceptions. A prisoner may obtain federal review of a
              defaulted claim by showing cause for the default and
              prejudice from a violation of federal law. See Coleman,
              501 U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

       A petition for writ of habeas corpus should not be entertained unless the

 petitioner has first exhausted his state court remedies. Castille v. Peoples,

 489 U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural

 default arises "when 'the petitioner fails to raise the [federal] claim in state

 court and it is clear from state law that any future attempts at exhaustion

 would be futile.'" Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th




 6 Coleman v. Thompson, 501 U.S. 722 (1991).

 7 Wainwright v. Sykes, 433 U.S. 72 (1977).

                                              19
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 20 of 42 PageID 2618




 Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),

 cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural default

 doctrine; "[a] prisoner may obtain federal review of a defaulted claim by

 showing cause for the default and prejudice from a violation of federal law."

 Martinez, 566 U.S. at 10 (citing Coleman, 501 U.S. at 750). To demonstrate

 cause, a petitioner must show some objective factor external to the defense

 impeded his effort to properly raise the claim in state court.         Wright v.

 Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999). If

 cause is established, a petitioner must demonstrate prejudice.                 To

 demonstrate prejudice, a petitioner must show "there is at least a reasonable

 probability that the result of the proceeding would have been different had the

 constitutional violation not occurred." Owen, 568 F.3d at 908.

       Alternatively, a petitioner may obtain review of a procedurally barred

 claim if he satisfies the actual innocence “gateway” established in Schlup v.

 Delo, 513 U.S. 298 (1995).      The gateway exception is meant to prevent a

 constitutional error at trial from causing a miscarriage of justice and conviction

 of the actually innocent. Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690 F.3d

 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324), cert.

 denied, 569 U.S. 1004 (2013).

                                        20
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 21 of 42 PageID 2619




       The record shows that, although given the opportunity, Petitioner failed

 to cure the insufficiencies of the claim. In short, the state court found the

 claim deficiently pled. The 1st DCA summarily affirmed. Petitioner cannot

 return to the state court to exhaust this claim; therefore, he has procedurally

 defaulted this ground for relief. He has failed to show cause and prejudice or

 that a fundamental miscarriage of justice will result if the Court does not reach

 merits of ground two.

       In the alternative, the Court finds Petitioner is not entitled to habeas

 relief on ground two. In a Richardson hearing, the court determines whether

 a discovery violation resulted in harm or prejudice to the defendant, inquiring

 into the surrounding circumstances such as whether the violation of a

 discovery rule was inadvertent or willful, whether the violation was trivial or

 substantial, and what effect the violation had upon the defendant’s ability to

 prepare for trial.   Richardson, 246 So. 2d at 775.        Here, there was no

 discovery violation. No photographs were taken at the scene and the coffee

 mug was not removed and kept. At most, the police lifted fingerprints from

 the scene and from the coffee mug. Therefore, a request for a Richardson

 hearing was uncalled for because the state was not in possession of

 photographs or the coffee mug. Ex. B2 at 138-40, 144-45.




                                        21
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 22 of 42 PageID 2620




       As far as the effectiveness of counsel, Mr. Leemis effectively cross-

 examined Detective Beasley concerning her failure to take pictures and take

 physical custody of the mug.       Through cross-examination, Mr. Leemis

 demonstrated the vagueness of the detective’s recollection of the scene and

 emphasized her inability to review pictures to refresh her memory because she

 failed to take any pictures of the burglary scene. Under these circumstances,

 counsel did not perform deficiently. Therefore, Petitioner is not entitled to

 habeas relief on ground two of the Petition.

       Petitioner raises a similar claim in ground three of the Petition.

 Petition at 10-11. He raised a comparable claim in his state post-conviction

 motions.   Ex. C1 at 164-65, 234-36.       The circuit court found the claim

 presented in ground three was adequately fleshed out as it specified the object

 as being the coffee mug and Petitioner adequately alleged that had counsel

 drawn the trial court’s attention to the fact that the court should conduct a

 Richardson hearing, the outcome of his trial likely would have been different.

 Id. at 290. Finding the claim legally sufficient or adequately pled, the court

 addressed the claim on its merits and denied relief, finding Petitioner was

 unable to demonstrate prejudice because the state never had the mug or crime

 scene photos in its possession; therefore, “a Richardson hearing would not have

 been appropriate,” and any request for a hearing would have been denied. Id.

                                       22
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 23 of 42 PageID 2621




 at 291. Applying the Strickland standard, the Court found Petitioner failed

 to satisfy both prongs. Id. The 1st DCA affirmed. Ex. C4.

       Based on the above, Petitioner cannot satisfy the “contrary to” test of

 AEDPA review as the state court denied the claim applying the Strickland

 standard and the appellate court affirmed this decision.         Thus, the only

 questions that remain are whether the court unreasonably applied that

 principle to the facts of the case or premised its adjudication of the claim on an

 unreasonable determination of the facts. In this instance, this Court is not

 convinced of an unreasonable application or an unreasonable determination of

 the facts.

       Indeed, Petitioner has failed to show that the state court unreasonably

 applied Strickland or unreasonably determined the facts. The state court was

 objectively reasonable in its inquiry and the 1st DCA affirmed the decision.

 The 1st DCA’s adjudication of the claim is not contrary to or an unreasonable

 application of Strickland and its progeny or based on an unreasonable

 determination of the facts. Therefore, ground three is due to be denied.

       In grounds three and seven of the Petition, Petitioner claims his counsel

 was deficient for failure to file a motion claiming a Brady violation. Petition

 at 11, 19. He asserts he could not have had a fair trial without the coffee mug.

 Id. at 19.

                                        23
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 24 of 42 PageID 2622




        To successfully sustain a Brady claim, a defendant must show favorable

 evidence – either exculpatory or impeaching, was willfully or inadvertently

 suppressed by the state, and the evidence was material, resulting in prejudice

 to the defendant.        Petitioner has not shown that either the coffee mug or

 photographs of the scene would have been favorable to the defense. Also, he

 has not shown that any evidence was willfully or inadvertently suppressed by

 the state.      As noted by Detective Beasley, JSO does not routinely take

 photographs of burglary scenes and she elected not to take the coffee mug

 because it belonged to the victim and was not brought to the scene by the

 burglar. Ex. B2 at 138-39, 144. She did, however, lift the fingerprints from

 the coffee mug and preserved those. Id. at 134-35.

        As noted by the circuit court, “failure to take an item into custody to

 preserve it as evidence does not constitute a Brady violation.”8 Ex. C1 at 298.

 Thus, the court concluded that even if defense counsel had alleged a Brady

 violation, it would have been an unsuccessful contention. Ex. C1 at 298. The




 8 At trial, the detective explained that she did not routinely photograph burglary scenes and
 she decided to lift the fingerprints off of the mug but not take possession of the victim’s coffee
 mug. Petitioner failed to show egregious behavior or bad faith on the part of the police and
 did not convince the state court that he was entitled to post-conviction relief based on his
 vague accusations and unsupported contentions concerning police and state conduct. Ex. C1
 at 297-98.

                                                24
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 25 of 42 PageID 2623




 court found Petitioner failed to satisfy the performance and prejudice prongs

 of Strickland. Ex. C1 at 298.

       Under the circumstances presented, a defense attorney would not have

 prevailed on a motion claiming a Brady violation. As a defense attorney need

 not make a meritless motion that would not have obtained relief, Brewster v.

 Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019), Petitioner cannot satisfy the

 performance prong of Strickland. Ultimately, Petitioner has failed to satisfy

 the prejudice prong as well; “[t]here is no reasonable probability that the

 outcome of Defendant’s trial would have been different if counsel had raised a

 Brady claim.” Ex. C1 at 298.

       The 1st DCA affirmed the decision of the trial court applying the

 Strickland standard of review and denying Petitioner’s claim of ineffective

 assistance of counsel.     Ex. C4.      The Court finds the state court’s

 determination is consistent with federal precedent. Although unexplained,

 the 1st DCA’s decision is entitled to AEDPA deference. Applying the look-

 through presumption set forth in Wilson, the state court’s ruling is based on a

 reasonable determination of the facts and a reasonable application of the law.

 Grounds three and seven are due to be denied as the state court’s adjudication

 of the claims is not contrary to or an unreasonable application of Strickland

 and its progeny or based on an unreasonable determination of the facts. As

                                       25
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 26 of 42 PageID 2624




 such, the Court finds Petitioner is not entitled to habeas relief on these

 grounds.

       To the extent Petitioner is attempting to raise a claim of ineffective

 assistance of counsel for failure to raise a confrontation clause claim, Petition

 at 19, the claim is due to be denied.       Respondents contend the claim is

 unexhausted and procedurally defaulted. Response at 20-21. Upon review,

 however, Petitioner referenced confrontation clause rights in ground seven of

 his post-conviction motions claiming ineffective assistance of counsel. Ex. C1

 at 176-77; 246-47.    The circuit court, applying the Strickland standard of

 review, denied the claim of ineffective assistance of counsel. The 1st DCA

 affirmed. Ex. C4.

       The record shows Petitioner was able to confront the evidence the police

 collected, the lifted prints from the coffee mug.     The police elected not to

 photograph the scene or take the coffee mug from the victim. Petitioner’s

 counsel sought and obtained a latent print expert. Defense counsel subjected

 the state’s expert to extensive cross-examination. Upon consideration of the

 trial record, Petitioner’s counsel did not perform deficiently in this regard.

 Therefore, Petitioner is not entitled to habeas relief on this sub-claim of ground

 seven.




                                        26
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 27 of 42 PageID 2625




                          VII.   GROUNDS FOUR, FIVE & TEN

        In ground four, Petitioner claims his counsel was ineffective for failure

 to preserve a Giglio9 violation related to the fingerprint evidence. Petition at

 13. He alleges, Ms. Royal, the expert fingerprint examiner, used three extra

 latent print cards and had them admitted into evidence as Petitioner’s

 fingerprints in order to help the state obtain an illegal conviction. Id. at 16.

 Petitioner claimed Ms. Royal also failed to explain the fingerprint

 identification points to establish the left thumb print was a match to

 Petitioner. Id. Petitioner contends his counsel should have included in his

 argument supporting the defense’s motion for judgment of acquittal a

 contention that Ms. Royal’s fraudulently submitted extra latent print cards as

 Petitioner’s prints although she knew the prints were not Petitioner’s prints.

 Id. In addition, Petitioner complains that the coffee mug was never entered

 into evidence and there was insufficient evidence to support the expert’s

 opinion that the latent print lifted from the mug matched Petitioner’s

 thumbprint. Id.

        In his fifth ground, Petitioner claims the ineffective assistance of counsel

 for failure to preserve the issue of prosecutorial misconduct.                 Id. at 17.


 9 Giglio v. United States, 405 U.S. 150 (1972) (to establish a Giglio violation, a defendant
 must demonstrate the testimony was false, the prosecutor knew the testimony was false, and
 the statement was material).

                                             27
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 28 of 42 PageID 2626




 Petitioner again complains that the coffee mug was not retrieved and placed

 into evidence.    Id.   In ground ten, Petitioner claims his counsel was

 ineffective for allowing the prosecutor to engage in misconduct in failing to

 admit the coffee mug and photographs of the crime scene into evidence. Id. at

 23.

       As to grounds four, five, and ten of the Petition, the record shows

 Petitioner raised similar grounds in his state court post-conviction motions

 (ground four of the amended motion and second amended motion, ground

 eleven of the amended motion, and ground ten of the second amended motion).

 Ex. C1 at 166-68, 236-38, 185-97, 255-67. He appealed. Ex. C4. Thus, he

 exhausted these claims in the state courts.

       Respondents submit that Petitioner’s contentions are based on faulty

 premises, completely unsupported by the record, those being (1) the state was

 obliged to preserve and introduce the coffee mug; and (2) Ms. Royal

 misrepresented the source of the three extra latent print cards, stating they

 were from Petitioner in order to obtain an illegal conviction.       As noted

 previously, the state was not obliged to preserve and introduce the coffee mug.

 Also of import, Ms. Royal never said the three extra latent print cards were

 from Petitioner. She simply stated they were of no value. Thus, the premise




                                       28
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 29 of 42 PageID 2627




 of Petitioner’s claim is both misguided and unsupported. It follows that it is

 without merit.

       Furthermore, the latent print form is signed by Ms. Royal, not Detective

 Beasley. Ex. B1 at 63. Ms. Beasley’s name appears as the detective on the

 case, not as a latent print examiner. Id. at 49-59. Ms. Royal described that,

 through her comparison, one latent print from a coffee mug was identified to

 Petitioner. Id. at 63. She attested to the same at trial.

       In denying ground four of the postconviction motions, the court first

 recognized that Petitioner was raising a claim of ineffective assistance of

 counsel for failure to preserve a Giglio violation based on the failure to preserve

 evidence: the coffee mug. Ex. C1 at 291. The circuit court in rejecting this

 claim noted that this would not have been an appropriate subject for a Giglio

 hearing, and as such, any request for such a hearing would have been denied.

 Ex. C1 at 292. Therefore, counsel could not have been ineffective for failure

 to seek a Giglio hearing. Ex. C1 at 292. The court denied this claim finding

 Petitioner failed to satisfy either the performance or prejudice prong of

 Strickland.

       With regard to Petitioner’s remaining contentions raised in ground four

 of his motions, the court opined:




                                         29
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 30 of 42 PageID 2628




                   Additionally and alternatively, the Court finds
             the record refutes this factual allegation. Crime
             scene detective Beasley testified that she lifted four
             latent prints form the coffee mug at the scene. Latent
             print examiner Royal testified that she compared the
             four latent prints to Defendant’s known prints and
             was able to positively identify one of them as
             Defendant’s. The other three prints were determined
             to be of no value. Royal could not say one way or the
             other whether the three non-value prints belonged to
             Defendant. The Court has thoroughly examined the
             entire trial transcript and finds that at no point did
             Royal or any other witness attempt to admit latent
             fingerprints that had been determined not to belong to
             Defendant.

                   In sum, the Court finds that all of the claims in
             Ground Four are either procedurally barred, refuted
             by the record, or without merit.

 Ex. C1 at 293-94 (citations omitted).

       The circuit court succinctly denied ground eleven of the amended Rule

 3.850 motion. In doing so, the court rejected Petitioner’s contention that his

 counsel performed deficiently by failing to object to what Petitioner described

 as “prosecutorial misconduct” in the state failing to take pictures of the crime

 scene and failing to take the coffee mug into evidence.        Id. at 300-301.

 Petitioner avers counsel should have objected to these omissions, and he

 submits that had counsel done so, there is a reasonable probability that the

 outcome of the proceeding would have been different.




                                         30
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 31 of 42 PageID 2629




       The circuit court succinctly rejected this claim of ineffective assistance of

 counsel:

             The fact that no photos were taken of the crime scene,
             and that crime scene detectives did not seize the mug,
             is irrelevant to the admissibility of testimony about
             the scene and the mug. As such, testimony about the
             scene and the mug were properly admitted, and there
             was no good-faith basis for defense counsel to object to
             that testimony.      The Court therefore finds that
             counsel was not ineffective in failing to raise such a
             claim. See, e.g., Card v. Dugger, 911 F.2d 1494, 1520
             (11th Cir. 1990) (Defendant counsel cannot be deemed
             ineffective for failing to file a motion that has no
             merit).

 Ex. C1 at 301.    Of import, the state court relied upon guidance from the

 Eleventh Circuit in making its determination: Card v. Dugger, 911 F.2d 1494,

 1520 (11th Cir. 1990) (“Counsel cannot be labeled ineffective for failing to raise

 issues which have no merit.”).

       Throughout the Petition, Petitioner repeatedly complains that his

 counsel was ineffective for stipulating that the fingerprints on the known print

 card belonged to Petitioner. He contends Thomas Howell, the person who

 rolled the prints, should have been called at trial to explain the point scale of

 fingerprint examination and to reveal how he matched the rolled print to the

 latent print.




                                         31
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 32 of 42 PageID 2630




       The court summarily rejected Petitioner’s contention as refuted by the

 record and wholly unsupported. In denying ground ten of the amended Rule

 3.850 motion, the court found:

             Although Howell rolled the prints on Defendant’s
             known print card, the record shows that it was Royal,
             not Howell, who performed the comparison between
             the known prints and the latent prints and made the
             determination that one of the latent prints belonged to
             Defendant. Therefore, even if Howell had testified at
             trial, he would have been unable to testify “how he
             used the point scale to come up with the identification
             method to positively identify how he came up with the
             match from the alleged crime scene to the finger
             print[.]”

 Id. at 299-300 (citations omitted).

       Also, to the extent Petitioner is claiming that Detective Beasley’s name

 was forged on a latent lift card, that too is refuted by the trial record. Id. at

 300; Ex. B2 at 134-35.      As such, the court denied Petitioner’s claim of

 ineffective assistance of counsel for any failure to pursue this issue.

       For a Giglio claim, a defendant carries the burden of establishing a prima

 facie case based upon a legally valid claim. Taylor v. State, 62 So. 3d 1101,

 1115 (Fla. 2011) (per curiam) (citation omitted).       Upon thorough review,

 Petitioner failed to demonstrate the testimony of the state’s witnesses was

 false and the prosecutor knew the testimony was false. Petitioner’s claim of

 ineffective assistance of counsel is due to be denied as Petitioner has failed to

                                        32
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 33 of 42 PageID 2631




 demonstrate that the prosecutor knowingly used perjured testimony and that

 the alleged perjured testimony was likely to have affected the outcome of the

 trial. See Geralds v. Att’y Gen., Fla., 855 F. App’x 576 (11th Cir. 2021) (per

 curiam) (“Due process bars a prosecutor from knowingly presenting false

 evidence at trial and from failing to correct false testimony, even when

 unsolicited.”).

       Petitioner appealed the denial of his post-conviction motions, and the 1st

 DCA affirmed. Ex. C4. The record supports the state courts’ conclusions,

 showing counsel’s performance was well within the broad range of reasonable

 assistance under prevailing professional norms.          Strickland.     Indeed,

 counsel’s performance did not so undermine the proper functioning of the

 adversarial process that Petitioner was deprived of a fair proceeding.

       Not only is the Court not convinced that, under these circumstances,

 counsel’s performance fell outside the range of reasonably professional

 assistance, Petitioner has not shown resulting prejudice as there is no

 reasonable probability that if defense counsel had made the objections or

 motions as Petitioner suggested he should, counsel’s objections and/or motions

 would have been sustained or granted, as evinced by the decision of the circuit

 court finding Petitioner’s contentions meritless and the 1st DCA’s affirmance

 of the circuit court’s decision. Again, counsel did not perform deficiently by

                                       33
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 34 of 42 PageID 2632




 failing to raise meritless objections or by failing to file irrational or

 unsupported motions. See Hollis v. United States, 958 F.3d 1120, 1124 (11th

 Cir. 2020) (per curiam) (failure to raise meritless objection not constitutionally

 ineffective).

       It is quite apparent the state court properly applied the two-pronged

 Strickland standard of review. Thus, Petitioner cannot satisfy the “contrary

 to” test of 28 U.S.C. § 2254(d)(1) as the state court rejected the claim based on

 Strickland. Furthermore, Petitioner has failed to show that the state court

 unreasonably applied Strickland or unreasonable determined the facts.

 Indeed, the state court was objectively reasonable in its inquiry and the 1st

 DCA affirmed the decision. The 1st DCA’s adjudication of the claim is not

 contrary to or an unreasonable application of Strickland and its progeny or

 based on an unreasonable determination of the facts.         Therefore, grounds

 four, five, and ten of the Petition are due to be denied.

                                 VIII.   GROUND SIX

       Petitioner, in ground six, claims his counsel was ineffective for failure to

 file a motion in limine to exclude all testimony linking Petitioner to the coffee

 mug. Petition at 18. He complains that the coffee mug was never placed in

 evidence and it is questionable whether the object ever existed as it was not




                                         34
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 35 of 42 PageID 2633




 provided to the defense for examination and was not introduced at trial,

 depriving Petitioner of due process of law. Id.

       The circuit court found this claim procedurally barred, or, alternatively,

 without merit. Ex. C1 at 296-97. Petitioner raised the claim in his second

 amended rule 3.850 motion. Id. at 241-43. In denying relief, the court found

 Petitioner could not now complain about the actions of his counsel because

 Petitioner was bound by his answers given during the trial court’s colloquy,

 including that Petitioner understood his attorney would not be filing a motion

 to suppress any of the evidence in the case. Id. at 296.

       The record demonstrates, at the inception of the trial, the court required

 Petitioner be sworn. Ex. B2 at 7. The following colloquy took place:

                   THE COURT: All right.           Mr. Leemis, have
             you got a defense witness list?

                   MR LEEMIS: Only potentially Mr. Williams.

                   THE COURT:              Mr. Williams, do you
             understand that you would be the only witness
             possibly called to the trial of this matter?

                   THE DEFENDANT: Yes.

                    THE COURT: Are there other witnesses that
             you’ve asked your attorney to locate, interview, list or
             call as witnesses in the trial?

                   THE DEFENDANT:           No, sir.



                                       35
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 36 of 42 PageID 2634




                   THE COURT:        Does the state intend to
             introduce any evidence or statements taken from the
             defendant?

                   MR. WOOLSEY: No, Your Honor.

                   THE COURT: There are no motions to
             suppress that are going to be filed, Mr. Leemis,
             that haven’t been heard already?

                   MR. LEEMIS:      No, Your Honor.

                  THE COURT:         All right.      Do you
             understand, Mr. Williams, there won’t be any
             motions to suppress filed in this case?

                   MR. LEEMIS: Sir?

                   THE COURT: Do you understand there
             won’t be any motions to suppress evidence filed
             in this case?

                   THE DEFENDANT:           Oh, yes, sir.

 Id. at 7-8 (emphasis added).

       As Petitioner did not express any objection, the circuit court concluded

 Petitioner’s current complaints that his counsel failed to seek to suppress the

 testimony about the coffee mug would not be heard as Petitioner is bound by

 his sworn responses.    Ex. C1 at 296.      As such, Petitioner is barred from

 complaining about that which he already waived in open court. Petitioner has

 failed to show cause and prejudice or that a failure to address the claim on its




                                       36
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 37 of 42 PageID 2635




 merits would result in a fundamental miscarriage of justice.           Therefore,

 ground six is barred from federal habeas review.

       In the alternative, the Court will give deference to the state court’s

 conclusion that Petitioner did not meet the two-pronged Strickland standard

 requiring he show deficient performance and prejudice. Id. at 297. The court

 employed the correct standard, asking whether counsel performed deficiently

 and whether Petitioner had met the prejudice prong of the Strickland test. Id.

 The court concluded that even assuming counsel had filed a motion to suppress

 the testimony about the mug, there was no reasonable probability that the

 outcome of the trial would have been different. Id. The court found that any

 failure of the police to take the mug into custody or to take pictures of the scene

 went “only to the weight the jury might give to the testimony, not the

 admissibility of the testimony.” Id. As a consequence, even if counsel had

 moved to suppress the testimony, the motion would have been unsuccessful.

 Id.

       Counsel will not be deemed ineffective for failure to file a meritless

 motion.    Therefore, Petitioner cannot satisfy the performance prong of

 Strickland. As such, the claim of ineffective assistance of counsel is without

 merit.




                                         37
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 38 of 42 PageID 2636




       Under these circumstances, even if defense counsel had performed as

 Petitioner suggests he should have performed, it would have made no

 difference in the outcome of the case because a motion in limine or a motion to

 suppress would not have been granted.         Therefore, this suggested action

 would not have changed the outcome of the case. As such, Petitioner cannot

 satisfy the prejudice prong of Strickland.

       The Court is not convinced that counsel’s performance fell outside the

 range of reasonably professional assistance. More importantly, Petitioner has

 not shown resulting prejudice as there is no reasonable probability that if

 defense counsel had taken the actions suggested by Petitioner, motions would

 have been granted, as evinced by the decision of the circuit court and the 1st

 DCA affirming the denial of post-conviction relief.

       Here, Petitioner has failed to satisfy either the performance or prejudice

 prongs to satisfy a claim of ineffective assistance of counsel pursuant to the

 Sixth Amendment to the United States Constitution.            The state court’s

 determination is consistent with federal precedent. Although unexplained,

 the 1st DCA’s decision is entitled to AEDPA deference. Applying the look

 through presumption described in Wilson, the state court’s ruling is based on

 a reasonable determination of the facts and a reasonable application of the law.

 In this regard, the state court’s adjudication of the claim is not contrary to or

                                        38
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 39 of 42 PageID 2637




 an unreasonable application of Strickland and its progeny or based on an

 unreasonable determination of the facts. The Court finds ground six is due to

 be denied and Petitioner has no entitlement to habeas relief.

                               IX.   GROUND EIGHT

       In ground eight, Petitioner claims his counsel was ineffective for failure

 to acquire an independent fingerprint expert to examine the evidence and

 counter the state’s expert. Petition at 20. Petitioner exhausted this claim by

 presenting it in his second amended Rule 3.850 motion and appealing the

 denial of the motion. Ex. C1 at 251-55. The circuit court denied this ground

 finding the record belies the allegation. Id. at 298-99. The 1st DCA affirmed.

 Ex. C4.

       The record demonstrates the defense was authorized to hire a defense

 fingerprint expert.   Ex. C1 at 357.   Defense counsel examined the known

 print card, stipulated to it, and announced no objection to it. Id. at 331. The

 prosecutor and defense counsel discussed the matter and made the

 determination to stipulate to the known print card. Id. at 337. Thereafter,

 the court read the agreed upon stipulation to the jury. Id. at 341.

       The circuit court, in denying postconviction relief, said: “[b]ecause the

 record refutes Defendant’s claim that counsel failed to acquire a fingerprint

 expert to examine the evidence in this case, the Court finds that Defendant is

                                        39
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 40 of 42 PageID 2638




 not entitled to relief[.]” Id. at 298-99. The state court’s factual determination

 is presumed correct, absent clear and convincing evidence to the contrary.

 Hayes, 2021 WL 3747189, at *14 (Newsome, Circuit Judge, concurring). This

 Court may not supersede the state court’s determination just because

 reasonable minds may disagree about the finding. Furthermore, this Court

 must accord the state court’s factual determination substantial deference.

       The Court presumes the factual determination of the state court is

 correct.     The Court finds the presumption of correctness has not been

 overcome by Petitioner’s summary contention that counsel failed to acquire a

 fingerprint expert to examine the evidence.

       The Court finds the state court’s determination is consistent with federal

 precedent.    Although unexplained, the 1st DCA’s decision is entitled to

 AEDPA deference.       Applying the look-through presumption set forth in

 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law. Thus, ground eight is due to be

 denied as the state court’s adjudication of the claim is not contrary to or an

 unreasonable application of Strickland and its progeny or based on an

 unreasonable determination of the facts. As such, the Court finds Petitioner

 is not entitled to habeas relief on ground eight.

       Accordingly, it is now

                                        40
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 41 of 42 PageID 2639




        ORDERED AND ADJUDGED:

        1.     The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

        2.     This action is DISMISSED WITH PREJUDICE.

        3.     The Clerk shall enter judgment accordingly and close this case.

        4.     If Petitioner appeals the denial of his Petition (Doc. 1), the Court

 denies a certificate of appealability.                 10    Because this Court has

 determined that a certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on appeal as

 a pauper that may be filed in this case. Such termination shall serve as a

 denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 9th day of

 September, 2021.




 10 This Court should issue a certificate of appealability only if a petitioner makes "a
 substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make
 this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
 the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
 Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
 that "the issues presented were 'adequate to deserve encouragement to proceed further,'"
 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
 893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.


                                              41
Case 3:19-cv-00397-BJD-JRK Document 25 Filed 09/09/21 Page 42 of 42 PageID 2640




 sa 8/27
 c:
 Adrian Francis Williams
 Counsel of Record




                                      42
